


SECOND
AMENDMENT TO EMPLOYMENT AGREEMENT


NITIN SAHNEY (“Executive”), and OMNICARE INC., a Delaware corporation (the
“Company”), hereby agree as follows:


1.
Recitals.



(a)The Company and Executive have entered into an employment agreement, dated
October 28, 2010, as amended on February17, 2011 (the “Employment Agreement”);


(b) The Company desires that, in addition to his current position of President,
Specialty Care of the Company, the Executive serve as Chief Operating Officer of
the Company with responsibility for the Long Term Care and Specialty Care
Divisions of the Company; and


(c) The Company and the Executive wish to amend the Employment Agreement as set
forth below:


2.Amendments.


(a)The first sentence of Section 1.1 of the Employment Agreement is deleted in
its entirety and replaced with the following:


1.1    Effective June 11, 2012, the Company will employ Executive as Chief
Operating Officerand President, Specialty Careof the Company for the Term of
this Agreement set forth in Section 3.1, reporting to the Chief Executive
Officer.


(b)    Effective June 11, 2012, the Base Salary in Section 2.1 of the Employment
Agreement of $475,000 shall be replaced with $600,000. All other provisions of
Section 2.1 shall remain the same.


(c)A new Section 2.7 is added to the Agreement to read as follows:


2.7COO STOCK AWARD. As soon as practicable following the date hereof, the
Company shall grant to Executive, pursuant to the 2004 SIP, an award of
restricted stock having a face value of $600,000, vesting and becoming
unrestricted in four equal installments with an installment so vesting on each
of the first four anniversaries of the date of grant, provided that Executive is
employed on such anniversary. Such award shall have such other terms and
conditions as apply under annual restricted stock awards granted to senior
executives during 2012.


3.General.


Except as specifically amended herein, the Employment Agreement will remain in
full force and effect in accordance with its original terms, conditions and
provisions.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this amendatory agreement as
of June 11, 2012.




EXECUTIVE
 
 
OMNICARE, INC.
 
/s/ NitinSahney
 
 
/s/ Alexander M. Kayne
 
NitinSahney
 
 
Alexander M. Kayne
Senior Vice President, General Counsel and Secretary
 
 
 
 
 
 







